DETAILED ACTION
The office action is in response to original application filed on 11-06-20. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-5, 9-10 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017 /0187198 to LEABMAN (“LEABMAN”).
Regarding claim 1, LEABMAN discloses a radiofrequency energy harvesting circuit (para; 0026, 100 describes radio-frequency based power waves 110 and fig. 1) configured to harvest radiofrequency energy from a radiofrequency signal (110) and store the harvested radiofrequency energy in an energy storage component (para; 0028, lines 9-10, waveform-generating integrated circuit (not shown) of the transmitter 102); user circuitry (107) configured to be supplied with energy from said energy storage component and to operate in accordance with one of a plurality of configurations as a function of received user circuitry configuration data (para; 0024, an electronic device 107, a user identifier (user ID), the battery level for the device 107, the receiver's 106 location in the transmission field, the objects 120 location in the transmission field, and other such information and fig. 1, 108); and a receiver circuit (106) coupled to said radiofrequency energy harvesting circuit and configured to receive a configuration data signal (Communications signals 108) modulating said radiofrequency signal (para; 0037, frequency modulated pulse or signal where the modulated frequency typically 
Regarding claim 2, LEABMAN discloses a power management circuit coupled to the energy harvesting circuit and to the receiver circuit, the power management circuitry configured to: activate the energy harvesting circuit to initiate storing of the harvested radiofrequency energy in said energy storage component (para; 0020, transmitters 102 may transmit the power waves 110, which may be captured by the receiver 106 configured to convert the energy of the power waves 110 into electrical energy, for the electronic device 107 associated with the receiver 106); and activate, following initiation of storing of the harvested radiofrequency energy in said energy storage component, the receiver circuit to extract the user circuitry configuration data from the configuration data signal.
Regarding claim 3, LEABMAN discloses the user circuitry configuration data is further provided to the power management circuit in order to vary voltage thresholds of the power management circuit (figs. 1-2).
Regarding claim 4, LEABMAN discloses the user circuitry configuration data is further provided to the power management circuit in order to vary current thresholds of the power management circuit (para; 0045).
Regarding claim 5, LEABMAN discloses a power on reset (POR) circuit (122) coupled to the receiver circuit and wherein the user circuitry configuration data is further provided to the POR circuit in order to configure operation of the POR circuit.
Regarding claim 9, LEABMAN discloses the user circuitry comprises a signal processing circuit (122) and the user circuitry configuration data supplied to the signal processing circuit comprises firmware bits for configuring operation of the signal processing circuit (para; 0041, lines 6-9, processor 122 may be an integrated circuit that includes logic gates, circuitry, and interfaces that are operable to execute various processes and tasks for controlling the behavior of the receiver 106).
Regarding claim 10, LEABMAN discloses a connection to an antenna (114) and a connection to said energy storage component coupled to said radiofrequency energy harvesting circuit.
Regarding claim 13, LEABMAN discloses the radiofrequency signal modulated with said configuration data signal is generated by a radio frequency transmitter (110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017 /0187198 to LEABMAN (“LEABMAN”) in view of US 2014/0197783 to KIM et al. (“KIM”).
Regarding claim 6, LEABMAN discloses all the claim limitation as set forth in the rejection of claims above.
But, LEABMAN does not discloses the user circuitry comprises a sensor circuit and the user circuitry configuration data supplied to the sensor circuit comprises configuration bits for configuring operation of the sensor circuit.
However, KIM discloses the user circuitry comprises a sensor circuit (para; 0015, controller may include a detector configured to detect whether the device exists based on whether the data is received and fig. 3) and the user circuitry 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify LEABMAN by adding    detector as part of its configuration as taught by KIM, in order to control the amount of the power so that wake-up power is transmitted until the device is detected to exist, and charging power is transmitted in response to the device being detected to exist.
Regarding claim 7, LEABMAN discloses the configuration bits set temperature sensing performed by the sensor circuit (para; 0025, transmission field, provide the location data generated that is associated with the one or more sensitive objects such as humans 119, provide information about the electronic device 107 being charged by the receiver 106).
Regarding claim 8, LEABMAN discloses the configuration bits set pressure sensing performed by the sensor circuit (para; 0025, transmission field, provide the location data generated that is associated with the one or more sensitive objects such as humans 119, provide information about the electronic device 107 being charged by the receiver 106).
Regarding claim 14, LEABMAN discloses a radiofrequency (RF) energy harvesting circuit (para; 0026, 100 describes radio-frequency based power waves 
But, LEABMAN does not discloses a sensor circuit having a sensing operation controlled by the configuration data; and a power management circuit that receives energy from the energy storage component and supplies power to the processing circuit and sensor circuit in response to the configuration data.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify LEABMAN by adding    detector as part of its configuration as taught by KIM, in order to control the amount of the power so that wake-up power is transmitted until the device is detected to exist, and charging power is transmitted in response to the device being detected to exist.
Regarding claim 17, LEABMAN discloses the power management circuit is configured to: activate the energy harvesting circuit to initiate storing of the harvested radiofrequency energy in said energy storage component; and subsequently activate the RF receiver to extract the user circuitry configuration data from the configuration data signal (para; 0020, transmitters 102 may transmit the power waves 110, which may be captured by the receiver 106 configured to convert the energy of the power waves 110 into electrical energy, for the electronic device 107 associated with the receiver 106).
Allowable Subject Matter
Claims 11-12, 15-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
UETA US 2019/0329653 Al- A vehicle information display system includes: a master-side instrument including a first power transmission coil, a first signal transmission coil, and a first case; and a meter instrument including a display unit, a second power transmission coil, a second signal transmission coil, and a second case.
Proud et al. US 2014/0246917 Al-A wearable device includes a wearable device structure and an electronic circuitry coupled to one or more sensors. The one or more sensors detect or measure wearable device user information selected from of at least one of, a wearable device user's activities, behaviors and habit information, and a wearable device user's health. A power receiving device is coupled to the electronic circuit and is in communication with a power transmitting device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/ESAYAS G YESHAW/Examiner, Art Unit 2836